PER CURIAM.
The issues presented in this case are the same ones we addressed in the companion case of Patterson v. Venne, 594 So.2d 331 (Fla. 3d DCA 1992): (1) Whether a nonresident person who is impleaded in a proceeding supplementary pursuant to section 56.29, Florida Statutes (1989), may be compelled to appear in Dade County for discovery where there is otherwise no basis for long-arm jurisdiction, and (2) whether venue was proper in Dade County for proceedings supplemental after the underlying action was concluded. Again, we hold, as we did in Patterson, that the plaintiff may obtain discovery from the impleaded person, but that the discovery proceeding must be in the impleaded person’s place of residence. As in Patterson, we also hold that the challenge to venue is without merit.
Affirmed in part, reversed and remanded for further consistent proceedings.